Case 1:19-cr-20399-UU Document 218-1 Entered on FLSD Docket 08/13/2020 Page 1 of 9

EXHIBIT A
Case 1:19-cr-20399-UU Document 218-1 Entered on FLSD Docket 08/13/2020 Page 2 of 9

 

 

 
Case 1:19-cr-20399-UU Document 218-1 Entered on FLSD Docket 08/13/2020 Page 3 of 9

EXHIBIT B
Case 1:19-cr-20399-UU Document 218-1 Entered on FLSD Docket 08/13/2020 Page 4 of 9

       

is no discoloration of ulceration cf she :
cyeotes, Te pent has no spt ebb val hear eee
PROCEDURES:

CARDIOVASCULAR

 

  
     
    

portic walee Bs within norteal Hnalts.

Native mitral valve wth hace segungiietion, Redundant miteel valve beefirts. No
sienosis,

‘Strecturally normal tricuspid valve with no fegurgitetion noted. No qvigmene

No evidence of pulmonary hypertension.

Kenneth NORODCOUEC AD OS TR/S6S LADL20T? HHS FIM Page: 1/4

  

 

 
Case 1:19-cr-20399-UU Document 218-1 Entered on FLSD Docket 08/13/2020 Page 5 of 9

 

 

 
Case 1:19-cr-20399-UU Document 218-1 Entered on FLSD Docket 08/13/2020 Page 6 of 9

 

 

 
M2 1:19-cr-20399-UU Document 218-1 EH RePeeE trees Esp cket 08/13/2020 Page 7 of 9

Name} Kenneth Rogers | DOB: 6/16/1985 | MRN: 21106478 | PCP: Carla C. Rabassa, MD

Medical History

This is an overview of your medical history on file with the clinic.

Medical History

Diagnosis When

Asthma

 

Heartburn

 

Arthritis

 

 

High cholesterol

 

Allergic state

Surgical History

 

 

Procedure When
HAND SURGERY 2008
CIRCUMCISION

LASIK

Family Medical History

 

Relationship Health issue Comment
Mother Urolithiasis
Mother Asthma

Social History

https://myuhealthchart. com/MyChart/inside.asp?modeshistories&printmode=true 143
7PNPOR 6 1-19-cr-20399-UU Document 218-1 *EvRureer Westra cket 08/13/2020 Page 8 of 9

Smoking Tobacco Use:
Never Smoker

 

Smoking Tobacco Types:

Packs / Day:

Years Smoked:

 

 

Smokeless Tobacco Use:
Never Used

Smokeless Tobacco Types:

 

 

 

Alcohol Use:
Yes

Standard Drinks / Week:

 

 

 

 

 

 

 

 

 

 

 

 

1
Family Status

Relationship Status Age at Death Comment
Mother Alive
Father Alive
Sister Alive
Brother Alive
Son Alive
Sister Alive
Sister Alive
Sister Alive
Sister Alive
Brother Alive

https://myuhealthchart.com/MyChartiinside.asp?madeshistories&printmode=true 2/3
reve2Se 1:19-cr-20399-UU Document 218-1MEHRM Pet ON Hest DOcket 08/13/2020 Page 9 of 9

MyChart® licensed from Epic Systems Corporation © 1999 - 2020

https:/imyuhealthchart.com/MyChartitside.asp?mode=histories&printmade=true 33
